[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                               U.S. COURT OF
                                                                  APPEALS
                                No. 04-14790
                                                             ELEVENTH CIRCUIT
                            Non-Argument Calendar               MAY 10, 2005
                          ________________________            THOMAS K. KAHN
                                                                   CLERK
                      D. C. Docket No. 01-08837-CV-KLR

CHARLES VAVRUS,

                                                         Plaintiff-Appellant,

                                      versus

JOSEPH RUSSO,
MARK HENDRICKSON, et al.,

                                                         Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________
                              ( May 10, 2005 )


Before CARNES, MARCUS and COX, Circuit Judges.

PER CURIAM:

      Charles Vavrus filed this civil action against the City of Palm Beach Gardens

and various officials of the City. The amended complaint asserts three claims under
42 U.S.C. § 1983: (1) an Equal Protection claim; (2) a substantive due process claim;

and (3) a conspiracy claim grounded in the two substantive claims. The district court

granted the defendants summary judgment on the merits on all three claims. Vavrus

appeals, contending that the court erroneously granted summary judgment on each

claim.

         The district court's detailed opinion concludes that the Equal Protection claims

lack merit because the Plaintiff produced no evidence that he was treated differently

from similarly situated persons. (R.1-176 at 27-29.) We find no reversible error in

that determination. We also agree that the substantive due process claims lack merit,

and find no reversible error in the district court's determination that the claims are

meritless. (Id. at 29-31.) And, the conspiracy claims were properly dismissed

because they were grounded in substantive constitutional claims that are meritless.

         AFFIRMED.




                                             2